Citation Nr: 1452029	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  13-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs death benefits




ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant is claiming entitlement to VA death benefits on the premise that her late husband was a recognized guerilla with the Philippine Commonwealth Army during World War II.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse does not have recognized active military service for the purpose of establishing her entitlement to death benefits.  38 U.S.C.A. §§ 101(2), 107(b), 1310 (West 2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

There was a significant change in the law with the enactment of the Veterans Claims Assistance Act (VCAA) in November 2000.  The VCAA enhanced VA's duties to notify and assist claimants with claims for VA benefits, upon receipt of a complete or substantially complete application.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, though, as it is the law, not the facts, which is dispositive of this appeal, these duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The VCAA does not affect matters and has no application when, as here, the disposition of the appeal is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  So the law is dispositive, and basic legal entitlement to death benefits is precluded based upon the appellant's husband's lack of qualifying service.  Thus, legal entitlement to death benefits must be denied as a matter of law, and VA has no duty to notify or assist her in this appeal because no amount of notice or assistance could help her substantiate her claim.

II. 
Analysis

The appellant contends her spouse served in the Philippine Army when it was called into service by the United States Armed Forces during World War II, and that he died in May 1997 from disability incurred during that service, thereby entitling her to benefits as his lawful widow.

The United States will pay compensation to any veteran disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, or to the surviving spouse of any veteran who dies from a service-connected disability, provided the disability is not the result of the person's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131, 1310.

For purposes of any of the above determinations, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 (2014).  However, this service must be certified as qualifying by the appropriate military authority.  38 C.F.R. § 3.203 (2014).

These regulations have their basis in statute, at 38 U.S.C.A. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court upheld the constitutionality of 38 U.S.C.A. § 107(a), following the "reasoning and wisdom" of the U.S. Court of Appeals for the District of Columbia Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions:  (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA the document is genuine and the information contained on it is accurate.  38 C.F.R. § 3.203(a).

Further, the Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for VA benefits where requisite veteran status is at issue, the relevant question is whether the claimant has qualifying service under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding upon VA.  Thus, if the United States service department refuses to verify the appellant's claimed service for her spouse, the applicant's only recourse lies within the relevant service department, not VA.  Soria, supra.


In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are not eligible for veterans' benefits unless a United States service department documents or certifies their service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Once verification is sought and a negative response is received, 38 C.F.R. § 3.203(a) has no further application.  That result obtains regardless of whether the appellant submits any documents before the search.  The Board reiterates that the proper course for the applicant who believes there is a reason to dispute the report of the service department or the contents of military records is to pursue such disagreement with the service department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of the service of the appellant's spouse by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not equally sufficient for benefits administered by VA; this Department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

In February 2012, the NPRC, which is a military records repository, certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The NPRC based its certification on the information supplied by the appellant, including her spouse's reported name, as well as any other names under which he may have served; date and place of birth; dates of purported service; parentage; service dates; and claimed unit of assignment.

The appellant has submitted no other documentation adequate to refute the NPRC's certification.  While she did submit some of her late spouse's service records from the Philippine Veterans Affairs Office (PVAO), including an affidavit certifying he served as a guerilla, none of these documents meet the requirements of 38 C.F.R. § 3.203 set forth above, as they were not issued by the United States service department and the PVAO maintains their own standards and regulations for determining veteran status apart from VA.

The Board is bound by the "no service" certification by the service department - here, the NPRC.  38 C.F.R. §§ 3.40, 3.41 (2011); Duro, 2 Vet. App. at 532.  Indeed, this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro at 532.  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  NPRC has duly considered the appellant's application for VA benefits and, in response, certified that her spouse had no qualifying active military service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, and the Board is bound by this certification.  To reiterate, if, as here, the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).

In conclusion, the Board finds, based upon the service department's certification and the law applicable to this case, that the appellant's spouse was not a "veteran" for purposes of establishing her derivative entitlement to VA death benefits.  Therefore, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.1(y)(1).


ORDER

This claim of entitlement to VA death benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


